COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-472-CR
 
 
JOEY GARCIA                                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
              FROM THE 89TH DISTRICT
COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered appellant=s AMotion
To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                                                                                                               PER CURIAM
 
PANEL D:   HOLMAN, GARDNER and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: April 6, 2006                                                     




[1]See Tex. R. App. P. 47.4.